Case: 21-20573     Document: 00516312159          Page: 1    Date Filed: 05/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 9, 2022
                                   No. 21-20573                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Howard Grant,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-3296


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Howard Grant, former federal prisoner # 43671-279, was convicted by
   jury in 2010 of conspiracy to commit health care fraud and two counts of
   aiding and abetting health care fraud. He seeks a certificate of appealability
   (COA) to appeal the district court’s dismissal of his Federal Rule of Civil
   Procedure 60(b) motion as a successive and unauthorized 28 U.S.C. § 2255


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20573      Document: 00516312159           Page: 2   Date Filed: 05/09/2022




                                     No. 21-20573


   motion.    Because, as discussed below, the district court should have
   construed the motion as a petition for a writ of coram nobis, and as the denial
   of coram nobis relief is not a final order in a § 2255 proceeding, see 28 U.S.C.
   § 2253(c)(1)(B), we DENY a COA as UNNECESSARY.
          A person seeking habeas relief must be in custody at the time relief is
   sought. Maleng v. Cook, 490 U.S. 488, 490-91 (1989); see also United States v.
   Esogbue, 357 F.3d 532, 534 (5th Cir. 2004). A person who is no longer in
   custody may not obtain § 2255 relief, either in an original or successive
   motion. Esogbue, 357 F.3d at 534. Accordingly, the district court should have
   construed Grant’s motion as a petition for writ of coram nobis rather than an
   unauthorized successive § 2255 motion. See id. We nevertheless decline to
   remand because Grant’s allegations do not support coram nobis relief, see id.
   at 534-35, and we AFFIRM the judgment on that alternative ground.




                                          2